Title: To George Washington from Major General Stirling, 27 November 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


  
    Dear Sir
    Elizabeth Town [N.J.] Novr 27th 1778
  
I seize this Oppertunity to enclose your Excellency the last New york paper, Not the least Movement of the Enemy Ships Since my last, Nor have I been Able to learn any thing out of New york these two or three days. I had a boat yesterday at the Warf but they would [not] Suffer any person to land who was to return, the Only Observation they made was that they observed heavy Cannon going Board Ship, this Must be Cannon of their park for all the Iron Cannon of the Town has been on board Some days about an hundred Sail of Ships appear to be ready for Sea. I am your Excellency’s Most Humble Servt

  Stirling,

